                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

Kenneth Syncere Rivera,             )
                                    )                 Civil Action No.: 8:18-cv-02301-JMC
                      Plaintiff,    )
                                    )
       v.                           )                                ORDER
                                    )
                                    )
                                    )
Bryan Stirling and South Carolina   )
Department of Corrections,          )
                                    )
                      Defendants.   )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on September 12, 2018. (ECF No. 10.) The Report addresses

Plaintiff Kenneth Syncere Rivera’s (“Plaintiff”) suit under 42 U.S.C. § 1983 and recommends

that the court deny Plaintiff’s Motion for Leave to Proceed in forma pauperis. (ECF No. 7.) For

the reasons stated herein, the court ACCEPTS the Report and DENIES Plaintiff’s Motion.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 10.) As brief background, on August 17, 2018,

Plaintiff, proceeding pro se, filed his Complaint, alleging constitutional violations pursuant to 42

U.S.C. § 1983. (ECF No. 1.) Specifically, in his Complaint, Plaintiff alleges that the prisoners at

Broad River Correctional Institution are being held in poor conditions during the alleged state

lock down. (Id. at 1.) Plaintiff asserts that prisoners are not able to clean their cells, access the

law library, receive rehabilitation, receive medical care, receive mental health evaluations,

engage in recreation, access the canteen, or send their mail. (Id. at 1–2.) He also alleges the



                                                 1
facilities are being kept in poor condition. (Id. at 1.) His allegation regarding denial of medical

care for his migraine pain is already present in another action pursuant to 42 U.S.C. § 1983,

which remains pending before the court, wherein he was granted leave to proceed in forma

pauperis. (See Rivera v. Stirling, No. 8:17-cv-2087.) In terms of relief, Plaintiff desires

$20,000.00 in punitive damages and $20,000.00 in compensatory damages. (Id. at 5.)

       On September 10, 2018, Plaintiff filed a pro se Motion for Leave to Proceed in forma

pauperis. (ECF No. 7.) Plaintiff has not paid the filing fee. On September 12, 2018, the

Magistrate Judge issued a Report. (ECF No. 10.) The Report reasoned that Plaintiff’s Motion

should be denied because he is subject to the three strikes rule of the Prison Litigation Reform

Act. (Id. at 2.) This rule bars prisoners who have filed prior frivolous litigation in a federal court

from pursing certain types of federal civil litigation without prepayment of the filing fee. (Id.)

The Report found that since Plaintiff does not fall under exception for imminent danger of

serious physical injury, he cannot proceed in forma pauperis and must pay the filing fee in full to

proceed with the Complaint. (Id. at 3.) For these reasons, the Report ultimately recommended

that the court deny Plaintiff’s Motion for Leave to Proceed in forma pauperis and that Plaintiff be

given twenty-one (21) days from the date this court rules on the Report to pay the filing fee of

four hundred ($400.00) dollars. The Report recommended that the Office of the Clerk of Court

withhold entry of judgment until such time expires and that the Clerk enter the required final

judgment at the close of the 21-day period. (Id. at 4.)

                                    II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews



                                                  2
v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or

modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

                                         III. DISCUSSION

       The parties were apprised of their opportunity to file objections to the Report on

September 12, 2018. (ECF No. 10 at 5.) Objections to the Report were due by September 26,

2018. (Id.) However, objections were due by September 29, 2018, if a party was served by mail

or otherwise allowed under Fed. R. Civ. P. 6 or Fed. R. Crim. P. 45. (Id.) Neither party filed an

objection to the Report.

       In the absence of specific objections to the Magistrate Judge’s Report, this court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Instead, the court must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation. Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory

committee’s note). Furthermore, failure to file specific written objections to the Report results in

a party’s waiver of the right to appeal from the judgment of the District Court based upon such

recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins,

766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). After a

thorough and careful review of the record, the court finds the Magistrate Judge’s Report provides

an accurate summary of the facts and law in the instant case. (ECF No. 10.) Since no specific



                                                 3
objections were filed by either party, the court adopts the Report herein. Camby, 718 F.2d at 199.

                                        IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS

the Magistrate Judge’s Report and Recommendation (ECF No. 10) and incorporates it herein.

Therefore, the court DENIES Plaintiff’s Motion for Leave to Proceed in forma pauperis (ECF

No. 7), INSTRUCTS Plaintiff that his action will be dismissed if he fails to pay the $400.00

filing fee on or by November 22, 2018, and ORDERS the Office of the Clerk of Court to

withhold entry of judgment until the close of the 21-day period for payment of the filing fee.

       IT IS SO ORDERED.




                                                    United States District Judge
November 1, 2018
Columbia, South Carolina




                                                4
